DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 19-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/15/21.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 9-12 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Schoon et al.(US Publication 2019/0076301).
Schoon et al. discloses a method of joining layers of a diaper comprising providing an elastic web(first substrate, 40,42) and a backsheet(16), applying an adhesive 52 to the backsheet, applying the first substrate to he adhesive so that portions of the adhesive containing area are not positioned between the first and second substrate, and pressing the substrate together.(Figure 1)  Schoon et al. contains three adhesives and two of them it explicitly states the presence of a tackifier and the amount.  The adhesive 52 is not described as containing a tackifier and is described as less tacky that the other two.([0071]-[0076])  One in the art would understand that since Schoon et al. goes into detail on the specifics of the adhesive 52 but does not mention the presence of a tackifier and does mention its presence for the other adhesives that the adhesive 52 did not contain a tackifier.
Regarding claim 2, the area the adhesive is applied to is greater than the size of the fist substrate.(Figure 1)
Regarding claim 3, since the adhesive is a hot-melt[0075], one in the art would understand it was heated for application.  After the adhesive is applied, heat energy would be removed from the adhesive by the air of the room the process is occurring in.
Regarding claim 9, Schoon et al. discloses cutting the first substrate into discrete pieces.(97, [0087])
Regarding claim 10, Schoon et al. shows advancing the second substrate in a machine direction.(Figure 1)
Regarding claim 12, Schoon et al. shows the first substrate forms the elastic of a leg cuff and the second substrate is a backsheet.(Figure 1)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al.(US Publication 2013/0126071) in view of Schoon et al. and Bunnelle et al.(US Publication 2015/0173958)
Shin et al. discloses making a diaper by cutting a first continuous substrate into discrete pieces, applying adhesive to a portion of a second substrate, and applying the first substrate)32) to the second substrate where the first substrate does not cover all adhesive.(Figures 4A-4C)  While the reference does not disclose pressing the two substrates together, it is extremely well-known and conventional in the bonding arts to press substrate together to join them as shown for example by Schoon et al.(Figure 1) and would have been obvious for this reason.  Shin et al. does not disclose the specifics of the adhesive used.  Bunnelle et al. discloses a holt melt adhesive without tackifier usable in diapers which is cheaper as it does not contain tackifier.[0005]  It would have been obvious to one of ordinary skill in the art at the time of filing to use the adhesive of Bunnelle et al. in the process of Shin et al. and Schoon et al. since this would reduce the cost of the adhesive as taught by Bunnelle et al.[0005]  
Regarding claim 2, the area the adhesive is applied to is greater than the size of the first substrate.(Figure 4B)
Regarding claims 3 and 14, since Bunnelle et al. teaches the adhesive is a hot-melt[0082], one in the art would understand it was heated for application.  After the adhesive is applied, heat energy would be removed from the adhesive by the air of the room the process is occurring in.
Regarding claim 4, while the references cited do not disclose a specific device for cooling the adhesive, it is known in general in the bonding arts to use air to cool and it would have been obvious for this reason.
Regarding claim 7, Shin et al. teaches both substrates can be non-woven.([0012],[0025])
Regarding claims 8 and 13, one in the art would appreciate that since the pressing of the two substrate together is to bond them and the adhesive is flowable at that time, it would naturally flow that the adhesive would be at least somewhat forced into the fibers of the nonwoven since it is flowable.
Regarding claim 9, Shin et al. discloses cutting the first substrate into discrete pieces.[0053]
Regarding claim 10, Shin et al. shows advancing the second substrate in a machine direction.(Figure 3C)
Regarding claim 16, Shin et al. shows the patch(30) is specifically located to prevent connection of the sheet to the pocket, and thus is could be considered a connection zone, i.e. a region that acts to prevent or allow connection of two layers.
Claim 1, 3, 4, and 7-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bunnelle et al. in view of Schoon et al.
Bunnelle et al. discloses applying a tackifier free adhesive to a second substrate in a spiral pattern and applying a first substrate to the adhesive.([0093]-[0100])  Because the adhesive is applied in a spiral pattern there are areas of the adherence zone where the adhesive is applied that have no adhesive and thus there are areas where the adhesive is not positioned between the first and second substrates.  While the reference does not disclose pressing the two substrates together, it is extremely well-known and conventional in the bonding arts to press substrate together to join them as shown for example by Schoon et al.(Figure 1) and would have been obvious for this reason.  
Regarding claims 3 and 14, since Bunnelle et al. teaches the adhesive is a hot-melt[0082], one in the art would understand it was heated for application.  After the adhesive is applied, heat energy would be removed from the adhesive by the air of the room the process is occurring in.
Regarding claim 4, while the references cited do not disclose a specific device for cooling the adhesive, it is known in general in the bonding arts to use air to cool and it would have been obvious for this reason.
Regarding claim 7, Bunnelle et al. teaches both substrates can be non-woven.([0100])
Regarding claims 8 and 13, one in the art would appreciate that since the pressing of the two substrate together is to bond them and the adhesive is flowable at that time, it would naturally flow that the adhesive would be at least somewhat forced into the fibers of the nonwoven since it is flowable.
Regarding claim 9, it is well-known and conventional in the diaper arts to provide an absorbent core as a continuous web which is then cut and it would have been obvious for this reason.[0099]
Regarding claim 10, Schoon et al. shows advancing the second substrate in a machine direction.(Figure 1)
Regarding claims 12 and 16, Bunnelle et al. discloses the first substrate can be a core or a leg cuff.([0099]-[0100])
Allowable Subject Matter
Claims 5, 6, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 5, the prior art of record does not teach or clearly suggest a portion of the adhesive not being covered by the first substrate and folding the second substrate so that it comes into direct contact with the adhesive not covered by the first substrate and with the first substrate after heat has been removed from the adhesive.  Regarding claim 17, the prior art of record does not teach or clearly suggest a portion of the adhesive not being covered by the first substrate, cutting the second substrate and folding the second substrate so that it comes into direct contact with the adhesive not covered by the first substrate and with the first substrate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222. The examiner can normally be reached 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARBARA J. MUSSER
Primary Examiner
Art Unit 1746



/BARBARA J MUSSER/            Primary Examiner, Art Unit 1746